J. A10004/17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA             :     IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                                         :
                 v.                      :
                                         :
SHAWN CHRISTOPHER WILLIAMS,              :
                                         :
                       APPELLANT         :
                                         :     No. 2191 EDA 2016

           Appeal from the Judgment of Sentence June 24, 2016
           In the Court of Common Pleas of Northampton County
            Criminal Division at No(s): CP-48-CR-0003673-2015

BEFORE: DUBOW, J., SOLANO, J., and FORD ELLIOTT, P.J.E.

JUDGMENT ORDER BY DUBOW, J.:                    FILED OCTOBER 04, 2017

     Appellant, Shawn Christopher Williams, appeals from the June 24,

2016 Judgment of Sentence entered in the Northampton County Court of

Common Pleas. A jury convicted Appellant of three offenses arising from his

failure to comply with the registration and verification requirements of the

Sexual Offender Registration and Notification Act (“SORNA”). On appeal, he

challenges the retroactive application of the penalty provisions enacted to

enforce SORNA averring that they violate the Ex Post Facto Clauses of the

United States and Pennsylvania Constitutions.      In light of our Supreme

Court’s recent decision in Commonwealth v. Muniz, __ A.3d __, No. 47

MAP 2016 (Pa. filed July 19, 2017), we vacate Appellant’s convictions.
J. A10004/17


        On December 4, 1998, a jury found Appellant guilty of sexual assault,

graded as a felony of the second degree. The trial court sentenced Appellant

to 4 to 10 years of imprisonment.

        Following Appellant’s sentencing, the General Assembly subsequently

passed Megan’s Law II, under which Appellant was required to register as a

sex offender for ten years. Our General Assembly passed two more versions

of Megan’s Law, the most recent being SORNA which was enacted on

December 20, 2011 and became effective of December 20, 2012.                    Under

SORNA, Appellant is deemed a Tier III offender and subject to a lifetime

registration requirement.

        Appellant has violated SORNA’s registration requirements twice: once

in late 2013, and again in late 2015. The 2015 violation is the subject of the

instant appeal.1

        On October 25, 2015, the Commonwealth charged Appellant with three

counts    related   to   his   failure   to   complete   his   quarterly   registration

requirement with the Pennsylvania State Police: Failure to Register, Failure

to Verify Address, and Failure to File Accurate Registration Information.2

Appellant elected to proceed by way of a jury trial, and on June 1, 2016, the

jury convicted Appellant of all counts.         On June 24, 2016, the trial court

1 On June 2, 2014, Appellant pled nolo contendere to charges that he failed
to register as required in late 2013. The trial court sentenced Appellant to
five years of probation.

2   18 Pa.C.S. §§ 4915.1(A)(1), 4915.1(A)(2), and 4915.1(A)(3), respectively.



                                          -2-
J. A10004/17


sentenced Appellant to three consecutive terms of 33 to 120 months in

prison.

      Appellant filed a timely notice of appeal, raising a single issue: “[i]s

SORNA unconstitutional because the penalties imposed for failing to comply

are punitive and therefore violate ex post facto laws?” Appellant’s Brief at 4.

      On July 18, 2017, this Court issued an Opinion stating that we were

constrained by prior precedent to conclude that SORNA did not violate ex

post facto laws.       The following day, our Supreme issued its Opinion in

Commonwealth v. Muniz, __ A.3d __, No. 47 MAP 2016 (Pa. filed July 19,

2017)     (OAJC),    wherein   the   Court   held   that   SORNA’s   registration

requirements violate the Ex Post Facto Clause of the Pennsylvania

Constitution.3

      In light of Muniz, this Court entered an Order withdrawing our July

18th Opinion.       In subsequent Post-Submission Communications, Appellant

and the Commonwealth both agree that Appellant is entitled to relief.


3 Although a plurality Opinion Announcing the Judgment of the Court
(“OAJC”) has no precedential value, “where a concurring opinion enumerates
the portions of the plurality's opinion in which the author joins or disagrees,
those portions of agreement gain precedential value.” Commonwealth v.
Brown, 23 A.3d 544, 556 (Pa. Super. 2011). In Muniz, the OAJC found
that SORNA violates the Ex Post Facto Clauses under both the Pennsylvania
and United States Constitutions. Justice Wecht’s Concurring Opinion, joined
by Justice Todd, found that SORNA violates the Pennsylvania Constitution
and declined to consider whether SORNA violates the United States
Constitution. Thus, the binding precedent arising out of Muniz is limited to
the finding that SORNA’s registration requirements violate the Ex Post Facto
Clause of the Pennsylvania Constitution



                                       -3-
J. A10004/17


     Because Appellant was convicted in 1998 of the offense triggering

SORNA’s applicability—more than a decade before SORNA was passed into

law—pursuant to Muniz, SORNA’s retroactive application violated the Ex

Post Facto Clause of the Pennsylvania Constitution. Accordingly, Appellant’s

convictions for failing to comply with registration requirements which ought

never have applied to him must be vacated.

     Convictions and Judgment of Sentence vacated. Case remanded.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/4/2017




                                   -4-